Exhibit 10.34
SUMMARY SHEET
OF
2011 COMPENSATION
Director Compensation
     The compensation program for our non-employee directors currently consists
of a combination of cash and equity-based awards. The cash component includes an
annual retainer of $50,000 (one-half of which is subject to mandatory deferral
in the form of deferred share units as described below) and an additional fee of
$1,500 for each Board and committee meeting attended. In addition, our
non-executive Chairman of the Board receives an annual cash retainer of $60,000
and committee chairs receive an annual cash fee of $10,000. At the end of each
calendar quarter, non-employee directors are paid one-fourth of their annual
retainers and committee chair annual fees and fees for attending Board and
committee meetings held during the quarter.
     Each non-employee director also receives 500 deferred share units (“DSUs”)
as of the date of each annual meeting of stockholders. The value of each DSU is
equal to the value of a share of our common stock. The DSUs are immediately
vested and subject to mandatory deferral until the director’s retirement or
other termination of service from the Board. Non-employee directors who are
elected or re-elected also receive restricted stock units (“RSUs”) as of the
annual meeting date with an initial value, based on the price of our common
stock on the date of grant, equal to $120,000. The RSUs are immediately vested
and subject to mandatory deferral until the later of (1) the director’s
retirement or other termination of service from the Board or (2) the date that
is three years after the grant date. Directors who are appointed to the Board
during the year between annual meetings receive the foregoing DSU and RSU grants
at the following annual meeting. Both the DSUs and the RSUs are settled in
shares of our common stock.
     The terms and conditions of the RSU grants, as well as other equity-based
awards that non-employee directors are eligible to receive, are set forth in the
Stock Plan for Non-Employee Directors. Copies of this plan and the form of RSU
award agreement are filed as exhibits to our periodic reports.
     The terms and conditions of the DSU grants are set forth in our Restated
Deferred Compensation Plan for Non-Employee Directors. Pursuant to this plan, we
require that 50% of a director’s annual retainer for Board service be deferred
and credited to a deferred compensation account in the form of DSUs, the value
of which account is determined by the value of our common stock, until the
director owns a total of 5,000 DSUs. A copy of this plan is filed as an exhibit
to our periodic reports.
     We also provide non-employee directors with travel accident insurance when
on Zimmer business and reimburse or pay the reasonable travel, lodging and meal
expenses incurred by non-employee directors when traveling on Zimmer business or
attending approved director education programs.
     Changes to our non-employee director compensation program may be disclosed
in future proxy statements or other periodic reports.
Named Executive Officer Compensation
     Our executive officers serve at the discretion of the Board of Directors.
From time to time, the Compensation and Management Development Committee of the
Board of Directors reviews and determines the salaries that are paid to our
executive officers. We do not have written employment agreements with our
executive officers. Effective April 1, 2011, the following will be the base
salaries for our Chief Executive Officer, our Chief Financial Officer and three
other current executive officers who we expect will be identified as named
executive officers in the definitive proxy statement for our 2011 annual meeting
of stockholders to be filed with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



              Base Salary     Effective April 1, Name and Position   2011
David C. Dvorak
  $ 870,400  
     President and Chief Executive Officer
       
James T. Crines
  $ 506,200  
     Executive Vice President, Finance and Chief Financial Officer
       
Bruno A. Melzi
  € 436,200  
     Chairman, Europe, Middle East and Africa
       
Jeffery A. McCaulley
  $ 526,100  
     President, Zimmer Reconstructive
       
Jeffrey B. Paulsen
  $ 476,200  
     Group President, Global Businesses
       

     During 2011, each of the executive officers identified above is also
eligible to receive an annual cash incentive award, based upon a specified
percentage of his or her base salary, under our Executive Performance Incentive
Plan (the “Incentive Plan”) and to receive awards under our 2009 Stock Incentive
Plan, as amended (the “Stock Plan”). Copies of the Incentive Plan, the Stock
Plan and any future revisions of these plans are filed as exhibits to our
periodic reports. Effective April 1, 2011, the target amount under the Incentive
Plan for each of these officers will be 125% of base salary for Mr. Dvorak, 80%
of base salary for each of Messrs. Crines and McCaulley and 75% of base salary
for each of Messrs. Melzi and Paulsen.
     The executive officers identified above are also eligible to participate in
other employee benefit plans and arrangements as described in our proxy
statements. For Messrs. Dvorak, Crines, McCaulley and Paulsen, who are based in
the United States, these include a savings and investment (401(k)) plan, a
supplemental savings and investment plan and a long-term disability income plan.
For Messrs. Dvorak and Crines, each of whom was hired before September 2002,
these also include a defined benefit pension plan and a supplemental pension
plan. For Mr. Melzi, who is based in Italy, these include a defined benefit
pension plan and a defined contribution plan.
     Each of these executive officers has also entered into a change in control
severance agreement that provides certain severance benefits following a change
in control of Zimmer and termination of the executive’s employment. Copies of
those agreements or the form of those agreements are filed as exhibits to our
periodic reports.

 